Title: From George Washington to the U.S. Senate, 15 February 1796
From: Washington, George
To: Senate


          
            Gentlemen of the Senate
            United States February 15. 1796
          
          Herewith I transmit, for your consideration and Advice, a Treaty of peace and Amity concluded on the fifth day of last September, by Joseph Donaldson Junior on the part of the United States, with the Dey of Algiers for himself his Divan and subjects.
          The instructions and other necessary papers relative to this negociation are also sent herewith, for the information of the Senate.
          
            Go: Washington
          
        